Wade, C. J.
1. “When a plaintiff’s right to recover on a contract depends on a condition precedent, to be performed by him, he must allege and prove the performance of such condition precedent, or allege a sufficient legal excuse for its non-performance.” Griswold v. Scott, 13 Ga. 210 (2). See also 13 Cyc. 107, 108.
2. The court erred in overruling the demurrer to the petition as amended, since the plaintiff failed to allege payment of premiums on the policy of insurance, which payment was a condition precedent to a recovery on the contract. The remaining proceedings were therefore nugatory.

Judgment reversed.